        Case 6:19-cv-00030-ADA-JCM Document 7 Filed 04/03/19 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

HELEN R. REYES,

Plaintiff,                                            Case No. 6:19-cv-00030-ADA-JCM

        v.

GOLD STAR FINANCE, INC.,

Defendant.


                                     NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE HELEN R. REYES (“Plaintiff”) hereby notifies the Court that

the Plaintiff and Defendant have settled all claims between them in this matter and are in the

process of completing the final closing documents and filing the dismissal. The Parties anticipate

this process to take no more than 60 days and request that the Court retain jurisdiction for any

matters related to completing and/or enforcing the settlement. The Parties propose to file a

stipulated dismissal with prejudice with 60 days of submission of this Notice of Settlement and

pray the Court to stay all proceedings until that time.

Respectfully submitted this 3rd day of April 2019.



                                                        s/ Nathan C. Volheim
                                                        Nathan C. Volheim, #6302103
                                                        Sulaiman Law Group, Ltd.
                                                        2500 S. Highland Avenue, Suite 200
                                                        Lombard, IL 60148
                                                        (630) 575-8181
                                                        nvolheim@sulaimanlaw.com
                                                        Attorney for Plaintiff




                                                  1
          Case 6:19-cv-00030-ADA-JCM Document 7 Filed 04/03/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system, which will be sent to all attorneys of

record.


                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim




                                                  2
